Citation Nr: 0419269	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  92-23 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to service connection for perforated 
diverticulitis, status post exploratory laparatomy 
(hereinafter residuals of perforated diverticulitis). 

2.  Entitlement to a temporary total rating based on 
hospitalization from May 6, 1991, to November 29, 1991.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


 
INTRODUCTION

The veteran served on active military duty from October 1940 
to July 1945.

By a July 1992 RO decision, service connection for a stomach 
disability (perforated diverticulitis, status post 
exploratory laparotomy), claimed as due to a service-
connected psychiatric disability, and entitlement to a total 
disability rating under 38 C.F.R. § 4.29 were denied.  In 
August 1992, the representative filed a timely notice of 
disagreement with the July 1992 RO decision.  In a July 1994 
remand, the Board indicated that the veteran had not yet been 
issued a supplemental statement of the case (not a statement 
of the case) with regard to the aforementioned claims.  In 
addition, the Board requested that certain evidentiary 
development be completed.  In September 1997, the RO 
readjudicated the claims, and that same month a supplemental 
statement of the case was issued to the veteran.  In a 
November 1999 decision-remand, the Board correctly indicated 
that the veteran had never been issued a statement of the 
case with regard to his claim for service connection or for 
his claim for a total disability rating under 38 C.F.R. 
§ 4.29, and indicated he had not timely appealed his claims.  
The Board also acknowledged that various letters 
(accompanying supplemental statements of the case) suggested 
to the veteran that his appeal had been indeed perfected.  
Given such, it was determined that the claims were properly 
on appeal.  Assuming jurisdiction over these claims, the 
Board, in its November 1999 remand, directed that further 
evidentiary development be completed.  

In October 2003, the RO granted service connection for 
irritable bowel syndrome (IBS) (previously characterized as 
perforated diverticulitis, status post exploratory laparotomy 
as secondary to a service-connected nervous disorder) 
effective November 25, 1991.  In the decision, the RO 
indicated that the grant of service connection constituted a 
full grant of benefits on appeal.  In January 2004, the RO 
issued another supplemental statement of the case regarding 
the veteran's claims of service connection and for a total 
rating, suggesting that the matter was still on appeal.  The 
Board agrees.  The veteran has not withdrawn either of his 
claims.  

In June 2004, the veteran's representative filed a motion to 
advance the case on the Board's docket due to advancing age.  
The Board granted this motion.

Further development of the temporary total rating issue is 
necessary before actually deciding the appeal.  So, for the 
reasons explained below, the case must be remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDING OF FACT

The veteran does not have current residuals of perforated 
diverticulitis, status post exploratory laparotomy.


CONCLUSION OF LAW

Perforated diverticulitis, status post exploratory 
laparotomy, was not incurred in or aggravated by service, and 
was not caused or aggravated by a service-connected 
psychiatric disability.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(38 C.F.R.  §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits. 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  He was properly notified of the 
outcome as well as the reasoning behind the July 1992 RO 
decision.  The Board concludes that the discussion in the 
July 1992 RO decision, supplemental statements of the case 
(SSOC) (issued in September 1997, January 1999, and January 
2004) and numerous letters over the years (including the 
March 2001 and January 2003 VCAA letters) informed the 
veteran of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  Specifically, the Board concludes that the RO 
decision, SSOCs, and various letters informed him of:  why 
the evidence on file was insufficient to grant service 
connection; what evidence the record revealed; what VA was 
doing to develop the claim; and what information and evidence 
was needed to substantiate his claim.  The March 2001 and 
January 2003 VCAA letters specifically informed him of what 
he should do in support of the claim, where to send the 
evidence, and what he should do if he had questions or needed 
assistance.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
He was for the most part informed to submit everything he had 
with regard to his claim of service connection.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), the Court held, in part, that VCAA notice, as required 
by 38 U.S.C.A. § 5103, must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ 
or RO) decision on a claim for VA benefits.  In the instant 
case, it is acknowledged that the 2003 and 2004 VCAA letters 
were issued following the RO decision which denied the claim 
on appeal; regardless, no prejudice has occurred.  The Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  Under the facts 
of this case, "the record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim." Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made exhaustive efforts 
to develop the record.  All relevant medical records are on 
file, including his VA medical records.  In addition, the 
veteran has been scheduled and has undergone multiple VA 
examinations which address the etiology of the disability at 
issue.  In April 2002, the veteran underwent a VA psychiatric 
examination; and in April 2003 and September 2003, opinions 
were provided by a VA gastroenterologist.  In sum, the Board 
finds that the record contains sufficient evidence to make a 
decision on the claim.  VA has fulfilled its duty to assist 
with regard to the veteran's claim. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  As all notification has been 
given and all relevant available has been obtained, the Board 
concludes that any deficiency in compliance with the VCAA 
would not prejudice the veteran and would be harmless error.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.

In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110, 1131.  Secondary service connection may be 
granted where the evidence shows that a chronic disability 
has been caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999). 

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

As an initial matter, it is noted that service connection for 
IBS was granted in an October 2003 decision.  The present 
appeal before the Board is whether the veteran is entitled to 
service connection for another gastrointestinal disability, 
namely residuals of perforated diverticulitis, status post 
exploratory laparatomy.  There are a multitude of opinions on 
file regarding the nature and etiology of the veteran's 
gastrointestinal health.  

A May 1995 VA intestine compensation examination shows that 
the veteran was diagnosed as having a history of ruptured 
diverticulosis.  No opinion was provided as to the etiology 
of such.  In an April 2003 opinion, a VA gastroenterologist 
indicated that there was no need to go through the veteran's 
medical history as she had treated the veteran for fifteen 
years.  (In other words, she indicated that given the fact 
that she had been the veteran's treating physician for many 
years she was in a good position to personally know the 
veteran's medical history.)  She opined that the veteran had 
gastroesophageal reflux disease (GERD) and IBS and that all 
of his symptoms were functional.  It was opined that his 
service-connected psychiatric disability had aggravated his 
GERD and IBS.  In September 2003, she provided an addendum to 
her April 2003 opinion.  In this September 2003 opinion, it 
was noted that she had now reviewed the veteran's 
gastrointestinal medical history.  The examiner indicated 
that the veteran did not have diverticulitis but IBS with 
constipation.  It was pointed that the veteran had not have 
diverticulosis now or within the fifteen years she had been 
treating him.

The Board finds that the 2003 conclusions of the VA 
gastroenterologist have tremendous probative value.  First, 
it is noted that her opinions are based not only on an 
interview and evaluation of the veteran but also on a long 
history of having treated the veteran for 15 years.  Second, 
it is noted that she had access to the claims folder when 
rendering her opinion.  Her opinion regarding an etiological 
relationship between the veteran's service-connected 
psychiatric disability and his IBS is acknowledged.  Based on 
this opinion, the RO granted service connection for IBS.  The 
question presently before the Board is, however, whether he 
has residuals of perforated diverticulitis which is related 
to an injury or disease in service or to a service-connected 
disability, and the answer is no.  The medical evidence on 
file establishes that he does not currently have residuals of 
perforated diverticulitis.  In fact the 2003 VA examiner 
specifically indicated that he had not had such for the last 
15 years.  While the veteran had this condition in 1991, it 
appears that this condition was acute and transitory and 
resolved following surgery.  

The Court has stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and held 
that "[i]n the absence of proof of a present disability[,] 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (emphasis added); Rabideau v. Derwinski, 
2 Vet. App. 141, 143-44 (1992).  Because there is no evidence 
of a current and competent diagnosis of residuals of 
perforated diverticulitis, the claim of service connection 
must be denied. 

The veteran's statements, in support of his claim, which are 
to the effect that he has residuals of perforated 
diverticulitis are not cognizable evidence since, as a 
layman, he has no competence to give a medical opinion on the 
diagnosis or etiology of the disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for residuals of perforated 
diverticulitis, status post exploratory laparatomy, is 
denied. 


REMAND

The veteran was hospitalized at a VA facility from May 6, 
1991, to November 29, 1991.  He underwent several procedures 
including an exploratory laparotomy, sigmoid resection and a 
colostomy.  It is unclear whether his VA hospitalization 
involved treatment for service-connected irritable bowel 
syndrome.  As there is insufficient evidence on file to make 
a determination in the veteran's claim for a temporary total 
rating based on hospitalization from May 6, 1991, to November 
29, 1991, the claim must be remanded.  

This case is REMANDED for the following reasons:

1.  The RO or AMC must review the claims 
file and ensure that all obligations 
under the Veterans Claims Assistance Act 
of 2000 have been satisfied.  

2.  The claims folder should be forwarded 
to the examiner who prepared the April 
2003 and September 2003 VA examination 
reports (E.W., M.D.), if possible.  If 
this is not possible, the claims folder 
should be forwarded to another VA 
physician.   The claims folder should be 
reviewed in conjunction with the 
examination.  The examiner should be 
asked to identify whether the veteran's 
VA hospitalization (from May 6, to 
November 29, 1991) involved treatment for 
his service-connected irritable bowel 
syndrome.  A complete rational for any 
opinion expressed should be included in 
the examination report.

3.  Thereafter, the claim should be 
reviewed with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto. 

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2





